DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 20th April, 2022 has been entered. Claims 1-10 remain pending in the application.
Response to Arguments
Applicant's arguments filed 20th April, 2022, regarding the 35 USC 103 rejections of Claims 1-10 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that Broly fails to disclose specifics about magnets (Page 6,  Para 2), the argument is moot in view of US Publication 2019/0380458 by Muldowney.
Regarding Applicant’s assertion that the addition of upper, lower, right, and left side walls (Page 6,  Para 4; Page 7; Para 2), the argument is moot in view of US Publication 2014/0251368 by Lawson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20160324283 by Kane (Here forth “Kane”) in view of US Publication 2014/0251368 by Lawson (Here forth “Lawson”) and US Publication 2019/0380458 by Muldowney (Here forth “Muldowney”).
Regarding claim 1, Kane discloses: A minimalist wallet kit which permits a user to easily change features, the wallet comprising: 
a first body plate having a width less than 2.5 inches and length less than 3.75 inches (Each of the body plates 10 are of the size of credit cards, Para 23 lines 9-11; understood to convey a standard credit card size of 2.125 in by 3.37 in), the first body plate defining an interior side and an exterior side (Fig A), the interior side of the first body plate being sized and configured to push against a first credit card of stacked credit cards (Fig A), the exterior side of the first body plate (Fig A) being opposite the interior side (Fig A) and having [Not taught: a recess defined by a bottom surface and an upper sidewall, lower side wall, right side wall and left side wall which circumscribes the bottom surface, a plurality of permanent magnets embedded about a periphery of the bottom surface of the recess (Fig A, though Kane does not teach magnets, Kane does teach screw attachments on the periphery of the body plate and cover plate, attaching the cover plates to the body plates), the plurality of permanent magnets being exposed on the bottom surface of the recess]; 
a second body plate having a width less than 2.5 inches and a length less than 3.75 inches (Para 23 lines 9-11, same consideration as detailed above), the second body plate defining an interior side (Fig A) and an exterior side (Fig A), the interior side of the second body plate being sized and configured to push against a second credit card of the stacked credit cards (Fig A);
an elastic member wrapped around the first and second body plates (Fig A, member 4; Para 23 lines 1-7) to bias the first and second body plates against the stacked credit cards to hold the stacked credit cards (Fig A, member 4; Para 23 lines 7-9, the plates can be biased depending on the number of credit cards); 
a first cover plate (Fig A) [Not taught: sized and configured to fit within the upper, lower, right and left sidewalls of the recess of the first body plate to prevent the first cover plate from sliding when detaching the first cover plate from the first body plate] and removably attached to the first body plate (Fig A, Para 25 lines 5-7) [Not taught: within the recess via the magnets]; and 
a second cover plate (Fig A) [Not taught: sized and configured to fit within the upper, lower, right and left sidewalls of the recess of the first body plate to prevent the second cover plate from sliding when detaching the second cover plate from the first body plate] and removably attached to the first body plate (Para 25 lines 5-7) [Not taught: within the recess via the magnets]; 
wherein the first cover plate is removably attachable to the first body plate (Para 25 lines 5-7), and the second cover plate is removably attachable to the body plate (Para 25 lines 5-7).

    PNG
    media_image1.png
    431
    889
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Figure 1 of Kane
But Kane does not expressly disclose a recess where the body plates and cover plates meet. 
Lawson discloses a similar wallet with a  cover plate (Fig 2, cover plate 105) sized and configured to fit within the recess of a  body plate (Fig 2, body plate 100) defined by a bottom surface and an upper sidewall (Fig B), lower side wall (Fig B), right side wall (Fig B) and left side wall (Fig B)which circumscribes the bottom surface (Fig B) removably attached within the recess (Fig 2, the cover plate 105 can be removed from the recess of the body plate 100); a first and second cover plate (Fig B) sized and configured to fit within the upper (Fig B) , lower (Fig B), right (Fig B) and left sidewalls (Fig B) of the recess of the first body plate (Fig B)  to prevent the first cover plate from sliding when detaching the first cover plate from the first body plate (Fig B); 

    PNG
    media_image2.png
    480
    760
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 2 of Lawson
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Lawson before them, when the application was filed, to have modified the wallet of Kane to include recesses to each of the body plates and secure the cover plates within, as taught by Lawson, to advantageously allow the cover plates to fit within the body plates, thereby ensuring a more secure fit of the cover plates on the body plates.
But Kane as modified does not expressly disclose permanent magnets. 
Muldowney discloses a similar wallet with a plurality of permanent magnets (Fig C, magnet 30) embedded about a periphery of the bottom surface of the recess (Fig C, the magnets are embedded about the periphery of the bottom surface of the body plate and on the periphery of the cover plate; magnet engagement surfaces are in the same plane for the cover plate and body plate);  the plurality of permanent magnets being exposed on the bottom surface of the recess (Fig C, the magnets 30 can be shown exposed on the bottom surface). 

    PNG
    media_image3.png
    475
    397
    media_image3.png
    Greyscale

Fig C- Examiner Annotated Fig 5 of Muldowney
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Lawson and Muldowney before them, when the application was filed, to have modified the wallet of Kane to replace the attachments of Kane with permanent magnets at the periphery of the recess, as taught by Muldowney, to advantageously allow the cover plates to be easily removed from the body plate when necessary.
Regarding claim 2, Kane further discloses: wherein the interior sides of the first and second body plates is flat (Fig 4, the interior sides between the first and second body plates 10 is flat).
Regarding claim 3, Kane further discloses: wherein the first and second cover plates are fabricated from aluminum (Para 28 lines 11-13, plates of wallet can be made from an aluminum material). Kane as modified by Muldowney already includes remaining limitations including  permanent magnets are embedded in the first and second cover plates (See above detailed description in the rejection of claim 1) at peripheries of the first and second cover plates (See above detailed description in the rejection of claim 1); and aligned to the permanent magnets in the bottom surface of the first body plate (See above detailed description in the rejection of claim 1).
Regarding claim 4, Kane further discloses: wherein the first and second body plates are fabricated from aluminum (Para 28 lines 11-13, plates of wallet can be made from an aluminum material).
Regarding claim 5, Kane as modified already includes all limitations including a plurality of magnets (See above detailed description in the rejection of claim 1) embedded in the recess of the first body plate defines engagement surfaces and the engagement surfaces are in the same plane as each other and a plane of the bottom surface (See above detailed description in the rejection of claim 1).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kane, Lawson and Muldowney further in view of International Publication WO2007108800 by Kaminski (Here forth “Kaminski”).
Regarding claim 6, Kane as modified above, does not expressly disclose: the cover plate having an indentation fitted with a biased clip. Kaminski teaches: wherein the first cover plate (Fig 8, cover plate 20) has an indentation (Fig 8, indentation 64), and the kit further comprises a clip (Fig 7), the clip having a first distal end (Fig 8, distal end 54) and a second distal end (Fig 8, distal end 50) with the clip formed into a loop (Fig 10, the clip forms a loop), the first distal end being biased against the first cover plate when the clip is attached to the first cover plate (Fig 2, distal end 54 can be biased to add money under the clip), the second distal end having a protrusion inserted into the indentation of the first cover plate (Fig 7-8, the distal portion of clip 50 is inserted into protrusion 64) when the clip is attached to the first cover plate (Fig 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Kane, and Kaminski before them, when the application was filed, to have modified the modified wallet of Kane to include the cover plate having an indentation fitted with a biased clip, as taught by Kaminski, to advantageously allow the used to attach paper money to the wallet quickly and easily.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Lawson, Muldowney and US Patent 6708375 issued to Johnson (Here forth “Johnson”).
Regarding claim 7, Kane discloses: A method of configuring a minimalist wallet, wherein the method comprises the steps of: 
providing a minimalist wallet kit which permits a user to easily change designs, the wallet comprising: 
a first body plate having a width less than 2.5 inches and length less than 3.75 inches (Each of the body plates 10 are of the size of credit cards, Para 23 lines 9-11; understood to convey a standard credit card size of 2.125 in by 3.37 in), the first body plate defining an interior side (Fig A) and an exterior side (Fig A), the interior side (Fig A) of the first body plate being sized and configured to push against a first credit card (Fig A) of the stacked credit cards (Fig A), the exterior side of the first body plate (Fig A) being opposite to the interior side of the first body plate (Fig A)  and having a [Not taught: recess defined by a bottom surface and an upper sidewall, lower sidewall, right sidewall and left sidewall which circumscribes the bottom surface, a plurality of permanent magnets embedded about a periphery of the bottom surface of the recess (Fig A, though Kane does not teach magnets, Kane does teach screw attachments on the periphery of the body plate and cover plate, attaching the cover plates to the body plates)]; 
a second body plate having a width less than 2.5 inches and a length less than 3.75 inches (Each of the body plates 10 are of the size of credit cards, Para 23 lines 9-11; understood to convey a standard credit card size of 2.125 in by 3.37 in), the second body plate defining an interior side (Fig A) and an exterior side (Fig A), the interior side of the second body plate (Fig A) being sized and configured to push against a second credit card of the stacked credit cards (Fig A); 
an elastic member (Fig 2, elastic member 4) wrapped around the first and second body plates (Para 23 lines 1-5) to bias the first and second body plates against the stacked credit cards to hold the stacked credit cards (Para 23 lines 1-5); 
a first cover plate (Fig A) [Not Taught: fit within the recess] of the first body plate and removably attached to the first body plate (Fig A) [Not Taught: within the recess via the magnets]; and 
a second cover plate (Fig A) [Not Taught: fit within the recess] of the first body plate and removably attached to the first body plate (Fig A) [Not Taught: within the recess via the magnets]; 
-15-wherein the first cover plate can be removed from the first body plate and the second cover plate (Fig A, the cover plate is removable from body plate) [Not taught: inserted into the recess] and attached to the first body plate (Fig A, the cover plates are the same size and shape and can be attached to either body plate); removing at least one of the first and second cover plates (Fig A) from [Not taught: the recess] of the first body plate in a direction perpendicular to the bottom surface [Not taught: of the recess] of the first body plate (Fig A, the cover plates can be removed from the body plates in a direction perpendicular to the surface of the body plate) to disassemble the minimalist wallet (Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the body plate); 
reconfiguring the minimalist wallet to include one of a money clip (Para 27 line 19), [Not taught: keyring] and money band (Para 27, lines 10-13).
But Kane does not expressly disclose how the body plates and cover plates meet. 
Lawson discloses a similar wallet where the first body plate has a recess (Fig B) defined by a bottom surface (Fig B) and an upper sidewall (Fig B), lower sidewall (Fig B), right sidewall (Fig B) and left sidewall (Fig B) which circumscribes the bottom surface (Fig B); ability to remove at least one of the first and second cover plates from the recess of the first body plate in a direction perpendicular to the bottom surface of the recess of the first body plate (Fig B, the cover plates can be removed from the recess of the body plates in a direction perpendicular to the surface of the body plate) to disassemble the minimalist wallet (Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the body plate) 
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Lawson before them, when the application was filed, to have modified the wallet of Kane to include a method where there are recesses on each of the body plates and the cover plates can be secured within the body plates without the ability to slide, as taught by Lawson, to advantageously allow the cover plates to fit within the body plates and have to be intentionally removed, thereby ensuring a more secure fit of the cover plates on the body plates, and preventing the cover plate from falling off.
But Kane as modified does not expressly disclose a method of attaching the cover plate to the body plates with permanent magnets. 
Muldowney discloses a similar wallet with a plurality of permanent magnets (Fig C, magnet 30) embedded about a periphery of the bottom surface of the recess (Fig C); a first cover plate removably attached to the first body plate within the recess via the magnets (Fig C, the magnets are embedded about the periphery of the bottom surface of the body plate and on the periphery of the cover plate; magnet engagement surfaces are in the same plane for the cover plate and body plate);
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane, Lawson and Muldowney before them, when the application was filed, to have modified the wallet of Kane to include a method to replace the attachments of Kane with permanent magnets at the periphery of the recess that attaches the cover plates to the body plates, as taught by Muldowney, to advantageously allow the cover plates to be easily removed from the body plate when necessary.
Kane as modified above does not expressly disclose a key ring. 
Johnson discloses a similar wallet within keyring (Fig 1, keyring 30 is attached to a band 10, permitting attachment of keys for a user’s convenience);
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane as modified and Johnson before them, when the application was filed, to have modified the wallet of the modified Kane to include a keyring, as taught by Johnson, to advantageously allow the user to attach keys to the wallet.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kane, Lawson and Muldowney and Johnson in view of Kaminski.
Regarding claim 8, Kane discloses wherein the reconfiguring step comprises the steps of: 
removing the first cover plate from the first body plate(Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the body plate) [Not taught: in a direction perpendicular to the bottom surface of the recess of the first body plate]; 
[Not Taught: securing a money clip to the first cover plate]; 
attaching the removed first cover plate to the first body plate (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the body plate).
But Kane as modified above does not expressly disclose a method wherein the cover plate can be removed from the body plate in a direction perpendicular to the bottom surface of the recess of the first body plate. 
Lawson discloses a similar wallet wherein the first cover plate can be removed from the first body plate in a direction perpendicular to the bottom surface of the recess of the first body plate (Fig B, the cover plates can be removed from the recess of the body plates in a direction perpendicular to the surface of the body plate). 
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane and Lawson before them, when the application was filed, to have modified the wallet of Kane to include a method wherein the first cover plate can be removed from the first body plate in a direction perpendicular to the bottom surface of the recess of the first body plate, as taught by Lawson, to advantageously allow the cover plates to fit within the body plates and have to be intentionally removed, thereby ensuring a more secure fit of the cover plates on the body plates, and preventing the cover plate from falling off.
Kane, as modified, does not expressly disclose the money clip being attached to the cover plate. 
Kaminski teaches: securing a money clip to the first cover plate (Fig 7-8, the clip is attached into indentation of cover plate).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Kane and Kaminski before them, when the application was filed, to have modified the wallet of the modified Kane to include the money clip being attached to the cover plate, as taught by Kaminski, to advantageously allow the user to attach money to the wallet.
Regarding claim 9, Kane further discloses: wherein the reconfiguring step comprises the steps of: 
removing the first or second cover plate from the first body plate (Fig 2, the screws 24 can be disassembled and the cover plate can be removed from the first body plate); 
[Not taught: securing a money band to the removed first or second cover plate]; and 
attaching the removed first or second cover plate to first body plate (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the first body plate).
Kane as modified does not expressly disclose the money band being attached to the cover plate. 
Kaminski discloses a similar wallet wherein securing a money band to the removed first or second cover plate (Para 7 lines 18-20, the money band can be wrapped around either cover plates).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane as modified and Kaminski before them, when the application was filed, to have modified the wallet of the modified Kane to include the money band being attached to the cover plate, as taught by Kaminski, to advantageously allow the user to attach money to the wallet.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kane, Lawson and Muldowney in view of Johnson.
Regarding claim 10, Kane further discloses a method: wherein the reconfiguring step comprises the steps of: 
removing the first or second cover plate from the first body plate (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the first body plate); 
removing the elastic member from the first and second body plates, the elastic member having no keyring assembly  (Fig 2, elastic band 4 has not key ring); 
[Not Taught: securing another elastic member having a keyring assembly to the first and second body plates]; 
attaching the removed first or second cover plates to the first body plate (Fig 2, the screws 24 can be assembled and the cover plate can be attached to the first body plate).
But Kane, as modified, does not expressly disclose a method wherein the elastic band can be changed out for an elastic band with a key ring assembly. 
Johnson discloses a similar wallet securing another elastic member having a keyring assembly to the first and second body plates (Fig 2, elastic 10 has a key ring attached) to the first and second body plates, the keyring assembly being disposed on a side of the first and body plates so that the keyring assembly extends to a side of the first and second body plates (the elastic can be attached and removed from a stack of cards including body plates that are credit card sized.)
It would have been obvious to a person having ordinary skill in the art having the teachings of Kane as modified and Johnson before them, when the application was filed, to have modified the wallet of Kane to include the method of swapping the elastic to include a key ring, as taught by Johnson, to advantageously allow the user to attach keys to the wallet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                                                                                                                                                                                         /VALENTIN NEACSU/Primary Examiner, Art Unit 3731